BENEDICT, J.
In this action f,or a separation'plaintiff admits that prior to her marriage with the defendant she went through a marriage ceremony with another man, with whom, she testifies, she never lived, and from whom she has not obtained a divorce. Subsequently the defendant married her with full knowledge, as she testifies, of the circumstances above recited, and she thereafter lived with him for many years, and bore him four children, most, of whom are of full age. The admissions of the defendant are not sufficient, in my opinion, that the prior marriage was valid, and it does not therefore constitute a bar to the maintenance of this action. Matter of Meehan, 150 App. Div. 681, 135 N. Y. Supp. 723; Matter of Grande, 80 Misc. Rep. 450, 141 N. Y. Supp. 535.
The motion to dismiss the complaint is denied, and I will hear the defendant’s evidence on Saturday, June 27, 1914, at 10 o’clock a. m. The defendant will, of course, be at liberty to introduce proof to show that at the time he married plaintiff she was the lawful wife of another. All that I now hold is that the evidence heretofore adduced is not sufficient for that purpose.